USDC IN/ND case 3:18-cv-00825-DRL-MGG document 45 filed 05/18/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 PAYTON THOMAS JARRARD,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:18-CV-825-PPS-MGG

 INDIANA DEPARTMENT OF
 CORRECTIONS, RON NEAL, MARK
 HUBBARD, RYAN DUNLAP, and KYLE
 CASSIDY,

                     Defendants.

                                   OPINION AND ORDER

       Payton Thomas Jarrard, a prisoner without a lawyer, filed an amended

complaint. ECF 39. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). However, pursuant to 28 U.S.C. § 1915A, I

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Jarrard alleges Correctional Officer Mark Hubbard punched him in the face

several times. The “core requirement” for an excessive force claim is that the defendant

“used force not in a good-faith effort to maintain or restore discipline, but maliciously

and sadistically to cause harm.” Hendrickson v. Cooper , 589 F.3d 887, 890 (7th Cir. 2009)
USDC IN/ND case 3:18-cv-00825-DRL-MGG document 45 filed 05/18/20 page 2 of 4


(internal citation omitted). “[T]he question whether the measure taken inflicted

unnecessary and wanton pain and suffering ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21

(1986) (quotation marks and citation omitted). Here, Jarrard has plausibly alleged

Officer Hubbard inflicted cruel and unusual punishment on him in violation of the

Eighth Amendment by acting maliciously and sadistically, in bad faith for no legitimate

purpose.

       Jarrard also alleges Correctional Officers Ryan Dunlap and Kyle Cassidy failed to

intervene to stop Officer Hubbard from hitting him. “[A]n officer is personally

responsible, and thus liable under § 1983, if he knows about another’s constitutional

violation, has a realistic opportunity to prevent it, but deliberately or recklessly fails to

do so . . ..” Childress v. Walker, 787 F.3d 433, 440 (7th Cir. 2015) citing Lewis v. Downey,

581 F.3d 467, 472 (7th Cir. 2009). Here, Jarrard has plausibly alleged Officers Dunlap

and Cassidy had a realistic opportunity to prevent Officer Hubbard from punching him

multiple times, but deliberately or recklessly failed to do so in violation of the Eighth

Amendment.

       Jarrard was not previously granted leave to proceed against Ryan Dunlap. He

has not appeared nor answered. Therefore, he must be served if he does not waive

service. Then he must file an answer. However, I previously granted Jarrard leave to

proceed against Mark Hubbard and Kyle Cassidy on these same claims. Both of them

had already entered appearances before the amended complaint was filed and served


                                               2
USDC IN/ND case 3:18-cv-00825-DRL-MGG document 45 filed 05/18/20 page 3 of 4


on their lawyers. Therefore, it is unnecessary to order service on them again. However,

neither had yet filed an answer, so they still need to do that. For consistency, I will

enlarge their deadline for filing an answer to the same date as that for Ryan Dunlap.

       For these reasons, the Court:

       (1) GRANTS Payton Thomas Jarrard leave to proceed against Mark Hubbard in

his individual capacity for compensatory and punitive damages for punching him in

the face on April 18, 2018, in violation of the Eighth Amendment;

       (2) GRANTS Payton Thomas Jarrard leave to proceed against Ryan Dunlap and

Kyle Cassidy in their individual capacities for compensatory and punitive damages for

failing to intervene to stop Mark Hubbard from punching him in the face on April 18,

2018, in violation of the Eighth Amendment;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Ryan Dunlap at the Indiana

Department of Correction with a copy of this order and the amended complaint (ECF

39), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service if it has such information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Mark Hubbard, Ryan Dunlap,

and Kyle Cassidy to respond, as provided for in the Federal Rules of Civil Procedure


                                              3
USDC IN/ND case 3:18-cv-00825-DRL-MGG document 45 filed 05/18/20 page 4 of 4


and N.D. Ind. L.R. 10-1(b), by the deadline for Ryan Dunlap only to the claims for

which the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED on May 18, 2020.

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
